Title: John Adams to J. B. Pike, 11 May 1786
From: Adams, John
To: Pike, J. B.


          
            
              Sir—
            
            

              London

              May 11th. 1786.—
            
          

          I have received the Letter you did me, the honor to write me on the
              8th of this month.
          There is a Governor in each of the States of America by their New
            Constitutions, to whom every thing should be addressed, which it was proper before the
            revolution to address to a Governor under the Crown of Great Britain— —
          But a Governor never had Authority to dispose of private Property,
            or to give or recover a title or Possession of an Estate, Recourse must be had to the
            Laws and the only proper method in your Case is to apply to some Lawyer in North
            Carolina, who can give every Information, and take every step, that may be necessary
          A Lawyer will be able to inform you whether the estate has been
            confiscated or not, & whether a recovery by the right Heir in England is
            probable—I am not informed of these things If the British Court had a public Minister
            residing near Congress and Consuls in the several States or Vice Consuls as other
            Nations have, Information and advice from such officers might be had,—But this is not
            within my Department—His Excellency Richard Caswell Esqr. is at present Governor of the State of North Carolina— —
          I am Sir &c
          
            
              J. A—
            
          
        